Case: 20-10528     Document: 00515752733         Page: 1     Date Filed: 02/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                      United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              February 22, 2021
                                  No. 20-10528                  Lyle W. Cayce
                                                                     Clerk

   Guideone Insurance Company,

                                                             Plaintiff—Appellee,

                                       versus

   First United Methodist Church of Hereford,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-140


   Before WIENER, DENNIS, and DUNCAN, Circuit Judges.
   Per Curiam:*
          This case arises from an insurance dispute between First United
   Methodist Church (“First United”) and its insurer, GuideOne Insurance
   Company (“GuideOne”). First United made a claim under its property
   insurance policy for damage the church sustained during a hailstorm, and,
   deeming GuideOne’s payment on the claim inadequate, invoked a dispute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10528      Document: 00515752733            Page: 2    Date Filed: 02/22/2021




                                      No. 20-10528


   resolution procedure in the policy (the “Appraisal Provision”). Relying on
   the Appraisal Provision, a Texas state court appointed an “umpire” to settle
   any disagreement that arose between appraisers appointed by the parties.
          The umpire awarded a significant additional payment to First United,
   and GuideOne filed suit in federal district court seeking a declaration that the
   appraisal award was not issued in substantial compliance with the policy, an
   order striking the umpire, and an order setting aside the appraisal award.
   First United then counterclaimed, asserting a range of state common-law and
   statutory causes of action against GuideOne, including breach of contract,
   breach of the duty of good faith and fair dealing, violations of the Texas
   Deceptive Trade Practices Act, violations of the Texas Prompt Payment of
   Claims Act, unfair insurance practices, negligent misrepresentation, fraud,
   and civil conspiracy.
          The parties filed cross-motions for summary judgment on only
   GuideOne’s claims for equitable relief, and the district court granted
   GuideOne’s motion and denied First United’s, determining that First
   United had failed to provide GuideOne with a sworn proof of loss that was a
   prerequisite for invoking the Appraisal Provision. The district court then
   entered judgment, but the court does not appear to have ever disposed of any
   of First United’s counterclaims against GuideOne.
          “This court must examine the basis of its jurisdiction, on its own
   motion if necessary.” Charles v. Atkinson, 826 F.3d 841, 842 (5th Cir. 2016).
   The parties cite 28 U.S.C. § 1291 as the source of our appellate jurisdiction
   over the present case. However, that statute grants us jurisdiction over only
   appeals from “final decisions of the district court[].” 28 U.S.C. § 1291. “A
   final decision requires the district court to either dispose of all parties and all
   claims or otherwise expressly permit an appeal under Federal Rule of Civil
   Procedure 54(b).” Atkinson, 826 F.3d at 842. Thus, absent an express Rule




                                           2
Case: 20-10528      Document: 00515752733           Page: 3     Date Filed: 02/22/2021




                                     No. 20-10528


   54(b) order, “in a suit against multiple defendants, there is no final decision
   as to one defendant until there is a final decision as to all defendants.”
   Williams v. Seidenbach, 958 F.3d 341 (5th Cir. 2020) (en banc).
          Although the district court in this case ostensibly entered final
   judgment, it did so without resolving First United’s counterclaims against
   GuideOne or expressly ordering a partial final judgment under Rule 54(b).
   Without a Rule 54(b) order, “any order or other decision, however designated,
   that adjudicates fewer than all the claims or rights and liabilities of fewer than
   all the parties does not end the action as to any of the claims or parties.”
   FED. R. CIV. P. 54(b) (emphasis added). There accordingly is no final
   judgment in this case, and 28 U.S.C. § 1291 does not grant us the authority
   to adjudicate this appeal.
          Seeing no alternative source of adjudicatory authority, we DISMISS
   the appeal for want of jurisdiction.




                                           3